Case 3:19-cv-10669-RHC-APP ECF No. 96, PageID.5964 Filed 11/17/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY,

                     Plaintiff,

v.                                                       Case No. 19-10669

MICHAEL ANGELO,
et al.,

                Defendants.
________________________________/

              ORDER GRANTING PLAINTIFF’S MOTIONS TO COMPEL

       Plaintiff State Farm Mutual Automobile Insurance Company brings this action

under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §

1962(c) and (d), common law fraud, and unjust enrichment. (ECF No. 1, PageID.55-63.)

It moves to compel non-parties Norman Dehko, Lincoln International LLC / 1-800-PAIN-

800, and Somerset Auto Body of MI, Inc., (collectively “Respondents”) to comply with

subpoenas Plaintiff issued under Federal Rule of Civil Procedure 45. (ECF Nos. 84, 85.)

       Plaintiff filed its motions to compel on October 27, 2020. Respondents had

fourteen days to file a response. E.D. Mich. L.R. 7.1(e)(2)(B). The deadline expired on

November 10, 2020, and no response was filed. The claims in Plaintiff’s motions are

well supported. Respondents do not present arguments in opposition, and the motions

will be granted. Fed. R. Civ. P. 37(a).

       Federal Rule of Civil Procedure 37(a)(5)(A) states that if a motion to compel is

granted, “the court must, after giving an opportunity to be heard, require the party . . .
Case 3:19-cv-10669-RHC-APP ECF No. 96, PageID.5965 Filed 11/17/20 Page 2 of 3




whose conduct necessitated the motion, the party or attorney advising that conduct, or

both to pay the movant's reasonable expenses incurred in making the motion, including

attorney's fees.” “The award of costs is the norm, rather than the exception.” Martinez v.

Blue Star Farms, Inc., 325 F.R.D. 212, 220 (W.D. Mich. 2018). The court is inclined to

award Plaintiff expenses. It will order Plaintiff to file a bill of costs and account for its

reasonable expenses, including attorney’s fees, incurred in the filing of the motions to

compel. Fed. R. Civ. P. 37(a)(5)(A). Respondents will have the opportunity to file

responses. Accordingly,

       IT IS ORDERED that Plaintiff’s “Motion to Compel Non-Parties Norman Dehko

and Lincoln International LLC / 1-800-PAIN-800 to Comply with Fed. R. Civ. P. 45

Subpoenas” (ECF No. 84) is GRANTED. Respondents Dehko and Lincoln International

LLC / 1-800-PAIN-800 are DIRECTED to produce all documents responsive to Plaintiff’s

subpoenas (ECF Nos. 84-13, 84-14) and execute certificates of search in the forms

attached to Plaintiff’s motion (ECF Nos. 84-21, 84-22) by December 7, 2020.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion to Compel Non-Party

Somerset Auto Body of MI, Inc., to Comply with Fed. R. Civ. P. 45 Subpoenas” (ECF

No. 85) is GRANTED. Respondent Somerset Auto Body of MI, Inc., is DIRECTED to

produce all documents responsive to Plaintiff’s subpoena (ECF No. 85-8) and execute a

certificate of search in the form attached to Plaintiff’s motion (ECF No. 85-11) by

December 7, 2020.

       Finally, IT IS ORDERED that Plaintiff file a bill of costs by November 23, 2020.

Respondents Dehko, Lincoln International LLC / 1-800-PAIN-800, and Somerset Auto

Body of MI, Inc., may file responsive briefs by November 30, 2020.



                                                2
Case 3:19-cv-10669-RHC-APP ECF No. 96, PageID.5966 Filed 11/17/20 Page 3 of 3




                                                           s/Robert H. Cleland                  /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: November 17, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 17, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                       /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-10669.ANGELO.MotionstoCompelNon-Parties.RMK.docx




                                                      3
